Citation Nr: 1825986	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

When this case was before the Board in November 2016, it was remanded for further development.  It is now before the Board for further appellate action.

On remand, the issues of service connection for left knee, right knee, hearing loss and tinnitus have all been granted in full in November 2016 and July 2017 RO rating decisions.  As these determinations constitute a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board does not find that June 2017 opinion regarding the Veteran's back disability complies with November 2016 Board remand.  A remand by the Board confers on a Veteran the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


The November 2016 remand directed the examiner to consider the Veteran's lay statement concerning his continuity of symptomatology of his back since service.  It is not apparent from the June 2017 examination report and opinion that the examiner considered the Veteran's lay statements.  To the contrary, the examiner noted that there were no intercurrent complaints of back pain until 2000, and she appeared to be referring to the absence of treatment for the back.  Significantly, the Veteran sought treatment for his back in approximately November and December 2010, prior to filing his most recent claim for service connection for a back disability.  When providing history of his back disability to the chiropractor, he noted that his back disability originally started in 1970.  When he asked if he had these symptoms (related to his back) before, he reported that he had them many times.  Therefore, a new opinion is needed that complies with the November 2016 remand directive.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from a different, qualified medical professional as to whether the Veteran's low back disability was due to the Veteran's military service.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's inquiries without examination of the Veteran, such should be afforded the Veteran.  The claims file should be made available for review in connection with this request.  The examiner is asked to offer an opinion regarding the following: 

Is it at least as likely as not that any diagnosed back disability had its onset during service or is otherwise etiologically related to service.

Review of the entire record is required.  However, the examiner's attention is specifically directed to the lay statements of the Veteran regarding seeking treatment for back problems in service and experiencing back problems since service.  The examiner is also asked to consider that in October 1969, he was treated with pain in his back and in March 1970, he was treated for low back strain.  During the June 2017 VA examination, the Veteran reported that the onset of his back problem was in 1970 and that it had progressed.  During the February 2012 examination, the Veteran reported that his back would "go out" every 2 months.  In August 2012, the Veteran reported to a private physician that he had some difficulty with his back over the years.  This evidence must be considered by the examiner and discussed in his or her rationale.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  Review the addendum report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


